        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 1 of 50




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


            In re: Atrium Medical Corp. C-Qur Mesh Products Liability Litigation
                          C.A. No. 16-md-2753-LM, MDL No. 2753

        AMENDED MASTER LONG FORM COMPLAINT AND JURY DEMAND

       Plaintiffs, by and through the undersigned lead counsel, bring this Master Long Form

Complaint as an administrative device to set forth potential claims individual Plaintiffs may assert

against Defendants in this litigation. Individual Plaintiffs will incorporate this Master Long Form

Complaint by reference in their Short Form Complaints.

                             PARTIES, JURISDICTION & VENUE

                                           PLAINTIFFS

       1.      Plaintiffs include men and women who had one or more of Defendants’ hernia mesh

products listed in Paragraph 19 of this Master Long Form Complaint (hereinafter “Master

Complaint”) inserted in their bodies to treat hernia(s). Plaintiffs also include their spouses, as well

as others with standing to file claims arising from the hernia mesh products described herein.

                                          DEFENDANTS

       1.      Atrium Medical Corporation (“Atrium”) is incorporated under the laws of

Delaware. At all pertinent times, Atrium’s manufacturing and support facilities were located in

Hudson, NH. Atrium is a medical device company involved in the research, development, testing,

manufacture, production, marketing, promotion and/or sale of medical devices including C-QUR

Mesh (hereinafter “C-QUR” or “product” or “mesh”).

       2.      Maquet Cardiovascular US Sales, LLC (“Maquet”) is a limited liability company

organized under the laws of New Jersey, with its principal place of business located at 45 Barbour
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 2 of 50




Pond Drive, Wayne, NJ 07470. Since October of 2011, Atrium has operated within, and as a

business unit of, Maquet.

       3.      Defendants are individually, jointly and severally liable to Plaintiffs for

damages resulting from the Defendants’ design, manufacture, marketing, packaging, labeling,

distribution, sale and placement of its defective mesh products at issue in the instant suit,

effectuated directly and indirectly through their respective agents, servants, employees and/or

owners, all acting within the course and scope of their representative agencies, services,

employments and/or ownership.

       4.      Defendants are vicariously liable for the acts and/or omissions of its employees

and/or agents who were at all times relevant hereto acting on behalf of Defendants and within the

scope of their employment or agency with Defendants.

       5.      At all times material to this action, Defendants have designed, patented,

manufactured, packaged, labeled, marketed, and sold and distributed a line of C-QUR hernia mesh

products. These products were designed primarily for the purposes of treating hernias. These

products share common design elements and common defects. Moreover, these products were

cleared for sale in the U.S. after the Defendants made assertions to the Food and Drug

Administration of “Substantial Equivalence” under Section 510(k) of the Food, Drug and Cosmetic

Act; this clearance process does not require the applicant to prove safety or efficacy.

       6.      The products known as C-QUR, C-QUR Mosaic, C-QUR Edge, C-QUR

TacShield, C-QUR Lite Mesh V-Patch, and C-QUR Mesh V-Patch, as well as many variations of

these products and any unnamed C-QUR mesh products designed and sold for similar purposes

are collectively referenced herein as “Defendants’ Hernia Mesh Products,” “C-QUR Mesh,” or

“the Products.”




                                                 2
            Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 3 of 50




                                  VENUE AND JURISDICTION

        7.       Federal subject matter jurisdiction in the constituent actions is based upon 28

U.S.C. §1332(a), in that, in each of the constituent actions, there is complete diversity among

Plaintiffs and Defendants, and the amount in controversy exceeds $75,000.

        8.       Defendants have significant contacts with the federal judicial district identified in

the Short Form Complaint such that they are subject to the personal jurisdiction of the court in said

district.

        9.       A substantial part of the events and omissions giving rise to Plaintiffs’ causes of

action occurred in the federal judicial district identified in the Short Form Complaint. Pursuant to

28 U.S.C. § 1391(b)(2), venue is proper in said district.

        10.      Further, venue is proper in this Court pursuant to 28 U.S.C. 1391 by virtue of the

fact that Defendants’ products are produced, sold to and consumed by individuals in the State of

New Hampshire, thereby subjecting Defendants to personal jurisdiction in this action and making

them all “residents” of this judicial District.

        11.      Further, Defendants have and continue to conduct substantial business in the State

of New Hampshire and in this District, distribute Hernia Mesh Products in this District, receive

substantial compensation and profits from sales of Hernia Mesh Products in this District, and made

material omissions and misrepresentations and breaches of warranties in this District, so as to

subject them to in personam jurisdiction in this District.

        12.      Defendants conducted business in the State of New Hampshire through sales

representatives conducting business in the State of New Hampshire, and because Defendants were

engaged in testing, developing, manufacturing, labeling, marketing, distributing, promoting and/or

selling, either directly or indirectly, and/or through third parties or related entities, Hernia Mesh

Products in New Hampshire.


                                                   3
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 4 of 50




        13.     Consistent with the Due Process Clause of the Fifth and Fourteenth Amendments,

this Court has in personam jurisdiction over Defendants, because Defendants are present in the

State of New Hampshire, such that requiring an appearance does not offend traditional notices of

fair and substantial justice.

                                  FACTUAL BACKGROUND

        14.     Defendants’ C-QUR Mesh was designed, patented, manufactured, labeled,

packaged, marketed, sold, and distributed by Defendants at all relevant times herein.

        15.     Defendants were responsible for the research, design, development, testing,

manufacture, production, marketing, packaging, promotion, distribution and sale of C-QUR Mesh,

as well as providing the warnings and instructions concerning the product.

        16.     Among the intended purposes for which Defendants designed, manufactured,

marketed, and sold C-QUR Mesh was for use by surgeons for hernia repair surgeries—the purpose

for which the C-QUR Mesh was implanted in the Plaintiff named in the Short Form Complaint.

        17.     Defendants’ Hernia Mesh Products are designed, intended, and utilized for

permanent implantation in the human body.

        18.     Defendants represented to Plaintiffs and Plaintiffs’ physicians that C-QUR Mesh

was a safe and effective product for hernia repair and for permanent implantation in humans.

        19.     Defendants failed to perform and/or rely on adequate testing and research in order

to determine and evaluate the risks and benefits of the C-QUR Mesh.

        20.     Defendants’ C-QUR Mesh was defectively designed and/or manufactured, was not

reasonably safe for its intended use in hernia repair, and the risks of the design outweighed any

potential benefits associated with the design.      As a result of the defective design and/or

manufacture of the C-QUR Mesh, there was an unreasonable risk of severe adverse reactions to

the mesh or mesh components, including, but not limited to: chronic pain; recurrence of hernia;


                                                4
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 5 of 50




foreign body response; rejection; infection; inadequate or failure of incorporation/ingrowth;

scarification; improper wound healing; excessive and chronic inflammation; allergic reaction;

adhesions to internal organs; erosion; abscess; fistula formation; granulomatous response; seroma

formation; nerve damage; tissue damage and/or death; and other complications.

        21.    The C-QUR Mesh was manufactured from polypropylene, and has a unique

Omega 3 fatty acid gel coating derived from fish oil (hereinafter “Omega 3 coating”), which is not

used in any other hernia repair product sold in the United States.

        22.    Defendants represented the Omega 3 coating would prevent or minimize adhesion

and inflammation, and facilitate incorporation of the mesh into the body, but it did not. Instead,

the Omega 3 coating prevented adequate incorporation of the mesh into the body causing an

intense inflammatory and chronic foreign body response, that resulted in an adverse tissue reaction,

including damage to surrounding tissue in the form of sclerotic, granulomatous and/or fibrotic

tissue, and improper healing.

        23.    When affixed to the body’s tissue, the impermeable Omega 3 coating of the C-QUR

Mesh prevents fluid escape, which leads to seroma formation, and which, in turn, can cause

infection or abscess formation, and other complications.

        24.    The Omega 3 coating provides an ideal bacteria breeding ground in which the

bacteria cannot be eliminated by the body’s immune response, which allows infection to

proliferate.

        25.    The Omega 3 coating of Defendants’ C-QUR Mesh is cytotoxic, immunogenic, and

not biocompatible, which causes or contributes to complications, such as delayed wound healing,

inflammation, foreign body response, rejection, infection, and other complications.




                                                 5
           Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 6 of 50




       26.      Defendants knew or should have known of the cytotoxic and immunogenic

properties of the Omega 3 coating of the C-QUR Mesh prior to introducing it into the stream of

commerce.

       27.      Defendants failed to adequately test the effects of the Omega 3 coating on their C-

QUR Mesh in animals and humans, both before and after the product entered the stream of

commerce.

       28.      When the Omega 3 coating is disrupted and/or degrades, the “naked”

polypropylene mesh is exposed to the adjoining tissue and viscera, can become adhered to organs,

cause incarceration of organs, and, among other things, can result in severe infections, abscess(es),

and/or fistula formation.

       29.      Defendants knew or should have known that the Omega 3 coating disrupts and/or

degrades eventually, allowing the uncoated mesh to directly contact the adjoining tissue and

viscera.

       30.      Feasible and suitable alternative procedures and instruments to the C-QUR Mesh,

as well as suitable alternative designs for implantation and treatment of hernias and soft tissue

repair have existed at all relevant times.

       31.      Defendants failed to design and establish a safe, effective procedure for removal of

the C-QUR Mesh; thus, in the event of a failure, injury, or other complication, it is impossible to

easily and safely remove the C-QUR Mesh.

       32.      Due to serious problems with sterilization and quality control in the Atrium

manufacturing facilities, the Omega 3 coating was not uniformly applied to the C-QUR Mesh

devices.




                                                 6
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 7 of 50




       33.     The Omega 3 coating applied to the mesh caused or contributed to the propensity

of the C-QUR Mesh to roll, curl and deform upon insertion into the body, intensifying the

inflammatory and foreign body response to the mesh, and exacerbating the lack of adequate

incorporation and improper healing response, and potential for adhesion.

       34.     The Omega 3 coating was also unreasonably susceptible to deterioration and

degradation, and even separation from the polypropylene mesh, both in the packaging and inside

the body.

       35.     The Omega 3 coating of the C-QUR Mesh also failed to conform to the

manufacturer’s specifications in terms of shelf-life, thickness, durability, quality, and biochemical

properties.

       36.     Defendants had sole access to material facts concerning the defective nature of the

Products and their propensity to cause serious and dangerous side effects.

       37.     Upon information and belief, Defendants adjusted the threshold for reporting and

recalling the C-QUR mesh due to non-conformities and adverse event reports, resulting in a large

number of injurious events, deemed by Defendants to be acceptable, to go unreported.

       38.     Upon information and belief, Defendants made misleading statements to physicians

about potential adverse events and attempted to convince physicians of alternative causes other

than the C-QUR Mesh.

       39.     Upon information and belief, Defendants omitted information regarding potential

adverse events in discussions with physicians.

       40.     Upon information and belief, Defendants “stealth recalled” multiple types of C-

QUR Mesh that were experiencing high levels of adverse events by simply halting production of




                                                 7
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 8 of 50




certain types of C-QUR Mesh without notifying consumers or physicians of the recall or high

levels of adverse events.

       41.     Upon information and belief, Defendants manipulated altered, skewed, slanted,

misrepresented, and/or falsified pre-clinical and/or clinical studies to bolster the perceived

performance of the C-QUR Mesh and/or diminish adverse events.

       42.     Upon information and belief, Defendants paid doctors, surgeons, physicians, and/or

clinicians to promote the C-QUR Mesh, but did not readily disclose this information.

       43.     Defendants marketed and sold the C-QUR Mesh to the medical community at large

and patients through carefully planned, multifaceted marketing campaigns and strategies. These

campaigns and strategies include, but are not limited to, aggressive marketing to healthcare

providers at medical conferences, hospitals, and private offices, as well as the provision of valuable

benefits to healthcare providers. Defendants further utilized documents, patients, brochures, and

websites.

       44.     Defendants have, at all times relevant hereto, provided incomplete, insufficient, and

misleading training and information to physicians, in order to increase the number of physicians

utilizing C-QUR Mesh, thereby increasing sales. This has led to the dissemination of inadequate

and misleading information to patients, including Plaintiffs.

       45.     Upon information and belief, Defendants have been notified about the widespread

catastrophic complications associated with the C-QUR Mesh by leading hernia repair specialists,

surgeons, hospitals, patients, internal consultants, and/or employees.

       46.     Despite notice and knowledge of complications, not a single C-QUR Mesh has been

formally recalled from the market.




                                                  8
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 9 of 50




        47.     Defendants have misrepresented the efficacy and safety of the C-QUR Mesh,

through various means and media, actively and intentionally misleading the medical community,

patients, and the public at large.

        48.     Defendants’ C-QUR Meshes continues to be marketed to the medical community

and to patients as safe, effective, reliable medical devices, implanted by safe and effective surgical

techniques for the treatment of hernia repair and soft tissue repair, and as safer or more effective

as compared to the traditional products and procedures, including competing hernia mesh products.

        49.     In reliance on Defendants’ representation, Plaintiffs’ physicians were induced to,

and did use, the C-QUR Mesh.

        50.     Defendants’ C-QUR Meshes were, at all times, utilized and implanted in a manner

foreseeable and/or intended by Defendants.

        51.     The C-QUR Mesh implanted into each of the Plaintiffs was in the same or

substantially similar condition as when it left Defendants’ possession, and/or in the condition

directed by and expected by Defendants.

        52.     As a direct and proximate result of having the C-QUR Mesh implanted, Plaintiffs

have been severely and permanently injured.

        53.     These manufacturing and design defects associated with the C-QUR Mesh were

directly and proximately related to the injuries suffered by the Plaintiff named in the Short Form

Complaint.

        54.     Neither Plaintiffs nor their implanting physicians were adequately warned or

informed by Defendants of the defective and dangerous nature of C-QUR Mesh, including the

risks specifically associated with the Omega 3 coating. Moreover, neither Plaintiffs nor his/her




                                                  9
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 10 of 50




implanting physicians were adequately warned or informed by Defendants of the risks associated

with the C-QUR Mesh.

       55.     The C-QUR Mesh implanted in the Plaintiff named in the Short Form Complaint

failed to reasonably perform as intended. The mesh caused serious and permanent injuries,

resulting in the need for additional treatment, including additional corrective surgery or surgeries.

       56.     Plaintiffs’ severe adverse reactions, and the necessity for additional treatment,

directly and proximately resulted from the defective and dangerous condition of the product and

Defendants’ defective and inadequate warnings about the risks associated with the product.

       57.     Plaintiffs have suffered, and will continue to suffer, both physical injury and pain

and mental anguish, permanent and severe injury, including scarring and disfigurement, lost wages

and earning capacity, and has incurred substantial medical bills and other expenses, resulting from

the defective and dangerous condition of the product and from Defendants’ defective and

inadequate warnings about the risks associated with the product.

       58.     The Plaintiff named in the Short Form Complaint, in the existence of due diligence

could not have reasonably discovered the Defendants’ wrongful conduct and the cause of his/her

injuries, including, but not limited to, the defective design and/or manufacturing of the C-QUR

until a date within the applicable statute of limitations.

              ESTOPPEL AND TOLLING OF STATUTE OF LIMITATIONS

       59.     Defendants are estopped from relying on any statutes of limitation or repose by

virtue of their acts of fraudulent concealment, which include the Defendants’ intentional

concealment from Plaintiffs and the general public that the C-Qur Mesh is defective, while

continually marketing the Mesh with the defects described herein.

       60.     Given the Defendants’ affirmative actions of concealment by failing to disclose this

known but non-public information about the defects – information over which the Defendants had


                                                  10
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 11 of 50




exclusive control – and because Plaintiffs could not reasonably have known that the C-Qur Mesh

was defective, Defendants are estopped from relying on any statutes of limitations or repose that

might otherwise be applicable to the claims asserted herein.

                                  COUNT I: NEGLIGENCE

       61.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       62.     At all relevant times, Defendants had a duty to individuals, including the Plaintiff

named in the Short Form Complaint, to exercise reasonable and ordinary care in the manufacture,

design, packaging, labeling, instructions, warnings, sale, marketing, and distribution of the

Defendants’ C-QUR Mesh, as well as in the recruitment and training of physicians to implant the

C-QUR Mesh.

       63.     Defendants breached their duty of care to the Plaintiffs, as aforesaid, in the

manufacture, design, packaging, labeling, warnings, instructions, sale, marketing, distribution, and

recruitment and training of physicians to implant the C-QUR Mesh.

       64.     Defendants breached their aforementioned duty by:

               a.   Failing to design the Products so as to avoid an unreasonable risk of harm to

                    the patients in whom the Products were implanted, including the Plaintiff

                    named in the Short Form Complaint;

               b.   Failing to manufacture the Products so as to avoid an unreasonable risk of harm

                    to patients in whom the Products were implanted, including the Plaintiff named

                    in the Short Form Complaint;

               c.   Failing to use reasonable care in the testing of the Products so as to avoid an

                    unreasonable risk of harm to patients in whom the Products were implanted,

                    including the Plaintiff named in the Short Form Complaint;


                                                11
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 12 of 50




               d.   Failing to use reasonable care in inspecting the Products so as to avoid an

                    unreasonable risk of harm to patients in whom the Products were implanted,

                    including the Plaintiff named in the Short Form Complaint; and/or

               e.   Otherwise negligently or carelessly designing, manufacturing, marketing,

                    labeling, packaging and/or selling the Products.

       65.     The reasons that Defendants’ negligence caused the Products to be unreasonably

dangerous and defective include, but are not limited to:

               a.   The use of polypropylene material in the Products and the immune reaction

                    that results from such material, causing adverse reactions and injuries;

               b.   Biomaterial issues with the design of the Products, including the use of the

                    Omega 3 coating, which decreases the PH in the abdominal cavity, carries a

                    high rate of infection and prevents integration of the mesh. The use of

                    Omega 3 results in injuries, including, but not limited to, infection, adverse

                    tissue reactions, and recurrence;

               c.   Biomechanical issues with the design of the Products, including the propensity

                    to shrink or contract inside the body, which causes surrounding tissue to

                    become fibrotic and contract, and results in injury; and/or

               d.   The propensity of the Products to degrade and fragment inside the body, which

                    causes a chronic inflammatory and fibrotic reaction, resulting in injury over

                    time.

       66.     Defendants also negligently failed to warn or instruct Plaintiffs or their physicians

of subjects, including, but not limited to, the following:




                                                 12
Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 13 of 50




     a.   The cytotoxicity, immunogenic, and biologically incompatible nature of the

          Omega 3 coating;

     b.   The unusually high rate of infection associated with the Omega 3 coating.

     c.   The propensity of the Omega 3 coating to decrease the PH of the abdominal

          cavity and/or the blood;

     d.   The propensity of the Products to roll, curl, and deform upon insertion into the

          body;

     e.   The Products’ propensities for deterioration, degradation, and fragmentation;

     f.   The lack of quality control with regard to the uniformity of the Omega 3

          coating;

     g.   The Products’ propensity to shrink or contract within the body;

     h.   The risk of chronic inflammation resulting from the Products;

     i.   The risk of chronic infections resulting from the Products;

     j.   The need for corrective surgery to adjust, remove, or revise the Products;

     k.   The frequency, severity, and duration of complications associated with the

          Products;

     l.   The Products defects described herein;

     m. Treatment with the Products is no more effective than feasible, available

          alternatives;

     n.   Treatment with the Products exposes patients to more risk than feasible,

          available alternatives;

     o.   Use of the Products put patients at a greater risk of requiring additional surgery

          than feasible, available alternatives;




                                       13
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 14 of 50




               p.   Use of the Products makes any future abdominal surgery on the patient much

                    more complex and dangerous than feasible, available alternatives; and/or

               q.   Removal of the Products due to complications may significantly impair the

                    patients’ quality of life and may not result in complete resolution of their

                    injuries.

               r.   Inability to remove Products after injury, which increased risk of future

                    injuries.

       67.     Defendants knew or should have known that its failure to exercise ordinary care in

the manufacture, design, packaging, labeling, warnings, instructions, sale, marketing, distribution

and recruitment and training of physicians to implant the C-QUR Mesh would cause foreseeable

harm, injuries, and damages to individuals implanted with C-QUR Mesh, including the Plaintiff

named in the Short Form Complaint.

       68.     Defendants knew, or in the exercise of reasonably care should have known, that the

C-QUR Mesh was defectively and unreasonably designed and/or manufactured, and was

unreasonably dangerous and likely to injury patients in whom C-QUR mesh was implanted.

Defendants knew or should have known that Plaintiffs and their physicians were unaware of the

dangers and defects inherent in the C-QUR Mesh.

       69.     As a direct, proximate, and foreseeable result of the Defendants’ negligence,

Plaintiffs have experienced significant mental and physical pain and suffering, have sustained

severe and permanent injuries requiring past and future medical treatment, and resulting in

disability, impairment, loss of enjoyment of life, loss of care, comfort, consortium, and have

incurred financial or economic loss, including, but not limited to, obligations for medical expenses,

lost income, and other damages.




                                                 14
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 15 of 50




        70.     Each act or omission of negligence was a proximate cause of the damages and

injuries to Plaintiffs.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                     COUNT II: STRICT LIABILITY – DESIGN DEFECT

        71.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein:

        72.     Defendants supplied, manufactured, sold, distributed and/or otherwise placed into

the stream of commerce the C-QUR Mesh implanted into Plaintiffs. The C-QUR Mesh was

defective in its design in that, when it left the hands of Defendants, it was not safe for its anticipated

use and safer feasible alternative designs existed that could have been utilized by Defendants. A

reasonably prudent medical device manufacturer would not have placed the C-QUR mesh with its

defective design into the stream of commerce.

        73.     The C-QUR Mesh was defectively designed when supplied, sold, distributed and/or

otherwise placed into the stream of commerce and when it was implanted in Plaintiffs.

        74.     Defendants expected and intended the C-QUR Mesh to reach users such as the

Plaintiff named in the Short Form Complaint in the condition in which the product was sold.

        75.     The implantation of the C-QUR Mesh in Plaintiffs was medically reasonable, and

was a type of use that Defendants intended and foresaw when it designed, manufactured, and sold

the Products.

        76.     The C-QUR Mesh was unreasonably dangerous, taking into consideration the

utility of said product and the risks involved in its use. The foreseeable risks associated with the


                                                   15
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 16 of 50




design of the mesh were more dangerous than reasonably prudent consumers, such as Plaintiffs

and/or their physicians, would expect when the mesh was used for its normal and intended purpose.

       77.     The Products implanted in Plaintiffs were not reasonably safe for their intended

uses and were defective as described herein with respect to their design. As previously stated, the

Products’ design defects include, but are not limited to:

               a.   The use of polypropylene material in the Products and the immune reaction

                    that results from such material, causing adverse reactions and injuries;

               b.   Biomechanical issues with the Products, including, but not limited to, the

                    propensity to contract or shrink inside the body, that in turn cause the

                    surrounding tissue to be inflamed, become fibrotic, and contract, resulting in

                    injury;

               c.   The propensity of the Products to degrade and fragment over time, which

                    causes a chronic inflammatory and fibrotic reaction, and results in continuing

                    injury over time; and/or

               d.   The use of the Omega 3 coating decreases the PH of the abdominal cavity,

                    results in a higher rate of infection and prevents tissue integration, resulting in

                    injuries.

       78.     The C-QUR Mesh reached Plaintiffs’ implanting surgeons and was implanted

without any substantial change in the condition in which it was supplied, distributed, sold and/or

otherwise placed into the stream of commerce.

       79.     The C-QUR Mesh failed to perform as safely as ordinary consumers and/or their

physicians would expect when used as intended or when used in a manner reasonably foreseeable

by the manufacturer, and the risks and dangers of the C-QUR mesh outweigh its benefits. The




                                                 16
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 17 of 50




design defects in the C-QUR mesh were not known, knowable and/or reasonably visible to

Plaintiffs and/or their physicians, or discoverable upon any reasonable examination. The C-QUR

mesh was used and implanted in the manner in which it was intended to be used and implanted by

Defendants pursuant to the instructions for use and the product specifications provided by

Defendants.

       80.     The risks of the C-QUR Mesh significantly outweigh any benefits that Defendants

contend could be associated with the product. The Omega 3 coating, which is not used in any

other hernia mesh product sold in the United States, prevents tissue from incorporating into the

mesh, leading to encapsulation, deformation, scarification and contract, migration, erosion and

rejection. The impermeable Omega 3 coating leads to seroma formation, provides a breeding

ground for infection, and protects bacteria from being eliminate by the body’s natural immune

response. The Omega 3 coating also caused immunogenic responses and was known to be

cytotoxic.

       81.     The Omega 3 coating of the C-QUR Mesh, which was marketed, promoted, and

intended as a barrier against adhesion to the bowel was only temporary; it was expected and

intended to degrade over time inside the body. Thus, this coating prevented tissue ingrowth in the

short term, and degraded in the long-term, eventually leaving the “naked” polypropylene mesh

exposed to the internal viscera and tissues. Once exposed, the mesh will inevitably adhere to the

viscera, initiating a cascade of adverse consequences. Any purported beneficial purpose of the

coating (to prevent adhesion to the bowel and internal viscera) was non-existent; the product

provided no benefit while substantially increasing the risks to the patient.

       82.     The polypropylene mesh within the defective Omega 3 coating of the C-QUR Mesh

was itself dangerous and defective, particularly when used in the manner intended by Defendants.




                                                 17
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 18 of 50




The particular polypropylene material used in the C-QUR Mesh was substandard, adulterated,

nonmedical grade, and unreasonably subject to oxidative degradation within the body, further

exacerbating adverse reactions once the Omega 3 coating degraded. When implanted adjacent to

the bowel and other internal organs, as Defendants intended for C-QUR Mesh, polypropylene

mesh is unreasonably susceptible to adhesion, bowel perforation or erosion, fistula formation, and

bowel strangulation or hernia incarceration, and other injuries.

       83.     The appropriate treatment for complications associated with C-QUR Mesh often

involves additional invasive surgery to remove the mesh from the body, thus eliminating any

purported benefit that the mesh was intended to provide to the patient.

       84.     The C-QUR Mesh was designed and intended for intraperitoneal implantation,

which required the product to be placed in contact with internal organs, which unnecessarily

increased the risks of adhesion, erosion, fistula formation, and other injuries.

       85.     At the time the C-QUR Mesh was implanted in the Plaintiffs, there were safer,

feasible alternative designs for hernia mesh products that would have prevented Plaintiffs’ injuries.

       86.     The C-QUR Mesh cost significantly more than competitive products because of its

unique Omega 3 coating, even though the Omega 3 coating provided no benefit to consumers and

increased the risks to patients implanted with these devices.

       87.     The defective and unreasonably dangerous condition of the C-QUR Mesh was the

proximate cause of the damages and injuries complained of by Plaintiffs.

       88.     As a direct and proximate result of the C-QUR Mesh’s aforementioned design

defects, Plaintiffs have experienced significant mental and physical pain and suffering, have

sustained severe and permanent injuries requiring past and future medical treatment, and resulting

in disability, impairment, loss of enjoyment of life, loss of care, comfort, consortium, and have




                                                 18
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 19 of 50




incurred financial or economic loss, including, but not limited to, obligations for medical expenses,

lost income, and other damages.

       89.      Defendants are strictly liable to Plaintiffs for designing, manufacturing, marketing,

selling and/or distributing defective products.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

             COUNT III: STRICT LIABILITY – MANUFACTURING DEFECT

       90.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       91.      Defendants supplied, manufactured, sold, distributed and/or otherwise placed into

the stream of commerce the Products implanted in Plaintiffs. The Products were defective in

manufacture and construction when they left the hands of Defendants in that the manufacture and

construction deviated from good manufacturing practices and/or manufacturing specifications as

would be used and/or maintained by a reasonably prudent and careful medical device

manufacturer.

       92.      The Product(s) implanted in the Plaintiff named in the Short Form Complaint was

not reasonably safe for the intended uses and was defective as described herein, as a matter of law,

with respect to its manufacture, in that it deviated materially from Defendants’ design and

manufacturing specifications in such a manner as to pose unreasonable risks of serious bodily harm

to the Plaintiff named in the Short Form Complaint.




                                                  19
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 20 of 50




       93.     The Products, as manufactured and constructed by Defendants, were unreasonably

dangerous to end consumers, including Plaintiffs, and posed an unreasonable degree of risk, danger

and harm to Plaintiffs.

       94.     The Products were expected to reach and did reach Plaintiffs’ implanting surgeons

and Plaintiffs without substantial change in the condition in which it was manufactured, supplied,

distributed sold and/or otherwise placed in the stream of commerce.

       95.     The manufacturing defects in the Products implanted in the Plaintiffs were not

known, knowable or readily visible to Plaintiffs’ physicians or to Plaintiffs, nor were they

discoverable upon any reasonable examination by Plaintiffs’ physicians or Plaintiffs. The C-QUR

Mesh was used and implanted in the very manner in which it was intended to be used and implanted

by Defendants in accordance with the instructions for use and specifications provided by

Defendants.

       96.     The Products implanted in Plaintiffs were different from the intended design and

failed to perform as safely as products manufactured in accordance with the intended design would

have performed.

       97.     The defective and unreasonably dangerous condition of the Product was a

proximate cause of the damages and injuries suffered by the Plaintiff named in the Short Form

Complaint.

       98.     As a direct and proximate result of the Product’s aforementioned manufacturing

defects as described herein, Plaintiffs have experienced significant mental and physical pain and

suffering, have sustained severe and permanent injuries requiring past and future medical

treatment, and resulting in disability, impairment, loss of enjoyment of life, loss of care, comfort,




                                                 20
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 21 of 50




consortium, and have incurred financial or economic loss, including, but not limited to, obligations

for medical expenses, lost income, and other damages.

       99.     Defendants are strictly liable to the Plaintiff named in the Short Form Complaint

for designing, manufacturing, marketing, labeling, packaging, and selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                 COUNT IV: STRICT LIABILITY – FAILURE TO WARN

       100.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       101.    Defendants manufacture, design, market, sell and/or otherwise place into the stream

of commerce their C-QUR mesh.

       102.    The Product(s) implanted in the Plaintiff named in the Short Form Complaint was

not reasonably safe for the intended uses and was defective as described herein, as a matter of law,

due to the lack of appropriate and necessary warnings. As described herein, there was an

unreasonable risk that the product would not perform safely and effectively for the purposes for

which it was intended, and Defendants failed to design and/or manufacture against such dangers,

and failed to provide adequate warnings and instructions concerning these risks. Among other

subjects, Defendants did not provide sufficient or adequate warnings regarding:

               a.   The cytotoxicity, immunogenic, and biologically incompatible nature of the

                    Omega 3 coating;

               b.   The propensity of the Omega 3 coating to decrease the PH of the abdominal

                    cavity and/or the blood;


                                                 21
Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 22 of 50




     c.   The propensity of the Products to roll, curl, and deform upon insertion into the

          body;

     d.   The unusually high rate of infection associated with the Products;

     e.   The risks associated with the Omega 3 coating;

     f.   The frequency of recurrence due to a lack of tissue integration;

     g.   The Products’ propensities to contract, retract, and/or shrink inside the body;

     h.   The Products’ propensities for deterioration, degradation, fragmentation,

          and/or disintegration;

     i.   The risk of chronic inflammation resulting from the Products;

     j.   The risk of chronic infections resulting from the Products;

     k.   The risk of recurrent, intractable pain resulting from the Products;

     l.   The need for corrective or revision surgery to adjust or remove the Products;

     m. The frequency, severity, and duration of complications that could arise as a

          result of the implantation of the Products;

     n.   The hazards associated with the Products;

     o.   The Products’ defects as described herein;

     p.   Treatment with these Products is no more effective than feasible, available

          alternatives;

     q.   Treatment with these Products exposes patients to greater risks than feasible,

          available alternatives;

     r.   Use of the Products puts the patient at a greater risk of requiring additional

          surgery than feasible, available alternatives;




                                       22
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 23 of 50




               s.   Use of the Products makes any future abdominal surgery on the patient much

                    more complex and dangerous than feasible, available alternatives;

               t.   Removal of the Products due to complications may involve multiple surgeries

                    and may significantly impair the patient’s quality of life; and/or

               u.   Complete removal may not result in complete resolution of the complications,

                    including pain.

       103.    The Defendants failed to properly and adequately warn and instruct Plaintiffs and

their treating physicians that C-QUR mesh was designed and/or manufactured in a way that could

cause injuries and damages, including lasting and permanent injuries. Defendants further failed to

inform and/or warn Plaintiffs and their treating physicians with respect to the most effective proper

technique and methods of implantation and/or the selection of appropriate candidates to receive

C-QUR Mesh.

       104.    The Defendants failed to properly and adequately warn and instruct Plaintiffs and

their treating physicians as to the risks of the Defendants’ C-QUR Mesh. To the contrary,

Defendants withheld information from Plaintiffs and their treating physicians regarding the true

risks related to implantation of their C-QUR mesh.

       105.    The Defendants failed to properly and adequately warn and instruct Plaintiffs and

their treating physicians that inadequate research and testing of the C-QUR Mesh was done prior

to C-QUR mesh being placed on the market and in the stream of commerce and that Defendants’

lacked a safe, effective procedure for removal of the C-QUR Mesh once complications from the

same arise.

       106.    The Defendants intentionally, recklessly, and maliciously misrepresented the

efficacy, safety, risks, and benefits of C-QUR Mesh, understating the risks and exaggerating the




                                                 23
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 24 of 50




benefits in order to advance their own financial interest, with wanton and willful disregard for the

rights, safety and health of Plaintiffs.

        107.    Plaintiffs and their physicians were unaware of the defects and dangers of C-QUR

Mesh, and were unaware of the frequency, severity and duration of the risks associated with the

C-QUR Mesh.

        108.    Defendants’ Instructions for Use provided with the C-QUR Mesh expressly

understates and misstates the risks known to be associated specifically with the C-QUR Mesh by

representing that the complications associated with C-QUR Mesh were the same as those “with

the use of any surgical mesh.” No other surgical mesh sold in the United States has the dangerous

and defective Omega 3 coating, which itself causes or increases the risks of numerous

complications, including the prevention of incorporation, increased risk of seroma formation,

immunologic response, increased risk for infection, and increased inflammatory and foreign body

response. Defendants provided no warning to physicians about the risks or increased risks

specifically associated with the unique design of the C-QUR Mesh.

        109.    Defendants’ Instructions for Use failed to adequately warn Plaintiffs’ physicians of

numerous risks which Defendants knew or should have known were associated with the C-QUR

Mesh, including the risks of the product’s inhibition of tissue incorporation, pain, immunologic

response, dehiscence, encapsulation, rejection, migration, scarification, contraction, adhesion to

internal organs and viscera, erosion through adjacent tissue and viscera, bowel obstruction, or

hernia incarceration or strangulation.

        110.    Defendants failed to adequately train or warn Plaintiffs or their physicians about

the necessity for invasive surgical intervention in the event of complications, or how to properly

treat such complications when they occurred.




                                                 24
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 25 of 50




       111.    Defendants failed to adequately warn Plaintiffs or their physicians that the surgical

removal of the C-QUR Mesh, in the event of complications, would leave the hernia unrepaired and

would necessitate further medical treatment to attempt to repair the same hernia that the failed C-

QUR Mesh was intended to treat.

       112.    Defendants represented to physicians that the Omega 3 coating would prevent or

reduce adhesion, and expressly intended for the C-QUR Mesh to be implanted in contact with the

bowel and internal organs. Defendants marketed and promoted the Products for said purpose.

Defendants failed to warn Plaintiffs or their physicians that the Omega 3 coating prevented tissue

ingrowth, which is the desired biologic response to an implantable mesh device. Defendants failed

to warn Plaintiffs or their physicians that the Omega 3 coating was only temporary and therefore,

at best, would provide only a temporary adhesion barrier and when the coating eventually

degraded, the exposed polypropylene would become adhered to the bowel or tissue.

       113.    With respect to the complications that were listed in Defendants’ warnings,

Defendants failed to provide information or warnings regarding the frequency, severity, and

duration of those complications, even though the complications associated with C-QUR Mesh

were more frequent, more severe, and lasted longer than those with safer feasibly alternative hernia

repair treatments.

       114.    If Plaintiffs and/or their physicians had been properly warned of the defects and

dangers of C-QUR Mesh, and of the frequency, severity and duration of the risks associated with

the C-QUR Mesh, Plaintiffs would not have consented to the implant, and Plaintiffs’ physicians

would not have implanted the C-QUR Mesh. As a direct and proximate result of the Defendants’

design, manufacture, marketing, sale, and distribution of the C-QUR Mesh, Plaintiffs have

experienced significant mental and physical pain and suffering, have sustained severe and




                                                25
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 26 of 50




permanent injuries requiring past and future medical treatment, and resulting in disability,

impairment, loss of enjoyment of life, loss of care, comfort, consortium, and have incurred

financial or economic loss, including, but not limited to, obligations for medical expenses, lost

income, and other damages.

       115.    The Defendants are strictly liable to the Plaintiff named in the Short Form

Complaint for their wrongful conduct in failing to properly warn Plaintiffs and for designing,

manufacturing, marketing, labeling, packaging, and/or selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

               COUNT V: STRICT LIABILITY – DEFECTIVE PRODUCT

       116.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       117.    At the time of Plaintiffs’ injuries, the Defendants’ Products were defective and

unreasonably dangerous to foreseeable consumers, patients, and users, including Plaintiffs.

Additionally, the warnings, labels, and instructions were deficient.

       118.    Defendants’ Products are dangerous and defective, unfit and unsafe for their

intended and reasonably foreseeable uses, and do not meet or perform to the expectations of

patients and their healthcare providers.

       119.    Plaintiffs from states where the common law, the Restatement of Torts (Second)

and/or the Restatement of Torts (Third) are adopted, bring strict product liability claims under the

common law, Section 402(A) of the Restatement of Torts (Second) and/or the Restatement of Torts

(Third) against Defendants.


                                                 26
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 27 of 50




       120.    Plaintiffs from jurisdictions that provide a statutory cause of action for strict

liability assert each of these claims against Defendants.

       121.    As a direct and proximate result of the Defendants’ design, manufacture, marketing,

sale, and distribution of the Products, Plaintiffs have been injured, often catastrophically, and

sustained severe and permanent pain, suffering, disability, impairment, loss of enjoyment of life,

loss of care, comfort, and consortium, economic damages, and death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally, and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                     COUNT VI: BREACH OF EXPRESS WARRANTY

       122.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       123.    At all relevant and material times, Defendants manufactured, marketed, sold,

distributed and otherwise placed in to the stream of commerce C-QUR Mesh.

       124.    In advertising, marketing and otherwise promoting C-QUR Mesh to physicians,

hospitals and other healthcare providers, Defendants expressly warranted that their C-QUR Mesh

was safe for use and reasonably fit for their intended purposes. In advertising, marketing and

otherwise promoting C-QUR Mesh, Defendants’ intended that physicians, hospitals and other

healthcare providers rely upon their representations regarding safety and fitness in an effort to

induce them to implant the Products in their patients.

       125.    With respect to the Plaintiff named in the Short Form Complaint, Defendants

intended that C-QUR Mesh be implanted by his/her treating surgeon in the reasonable and

foreseeable manner in which it was implanted and in accordance with the instructions for use and


                                                 27
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 28 of 50




product specifications provided by Defendants. The Plaintiff named in the Short Form Complaint

was in privity with Defendants.

       126.    Defendants expressly warranted to physicians, hospitals, other healthcare providers

and the general public including Plaintiffs that C-QUR Mesh was safe and fit for use by consumers,

that it was of merchantable quality, that its risks, side effects and potential complications were

minimal and comparable to other hernia mesh products, that it was adequately researched and

tested, and that it was fit for its intended use. Plaintiffs and their physicians and healthcare

providers reasonably relied upon Defendants’ express representations and warranties, and

consequently, Plaintiffs were implanted with Defendants’ C-QUR Mesh.

       127.    Defendant breached these express warranties because the Products implanted in the

Plaintiff named in the Short Form Complaint were unreasonably dangerous, defective, and not as

Defendants had represented.

       128.    Defendants breached express representations and warranties made to the Plaintiffs

named in the Short Form Complaint, as well as his/her physicians and healthcare providers, with

respect to the Products, including, but not limited to, the following particulars:

               A. Defendants represented to Plaintiffs and their physicians and healthcare

                    providers through labeling, advertising, marketing materials, detail persons,

                    seminar presentations, publications, notice letters, and regulatory submissions

                    among other ways that the Defendants’ C-QUR Mesh was safe, meanwhile

                    Defendants fraudulently withheld and concealed information about the

                    substantial risks of serious injury associated with using C-QUR Mesh;

               B. Defendants represented to Plaintiffs and their physicians and healthcare

                    providers that the Defendants’ C-QUR Mesh was as safe and/or safer than




                                                 28
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 29 of 50




                    other alternative procedures and devices then on the market, meanwhile

                    Defendants fraudulently concealed information that demonstrated that C-QUR

                    Mesh was not safer than alternative therapies and products available on the

                    market; and

               C. Defendants represented to Plaintiffs and their physicians and healthcare

                    providers that the Defendants’ C-QUR Mesh was more efficacious than other

                    alternative procedures, therapies and/or devices, meanwhile Defendants

                    fraudulently concealed information, regarding the true efficacy of C-QUR

                    Mesh.

       129.    Defendants’ breach of their express warranties resulted in the implantation of

unreasonably dangerous and defective product(s) implanted in the Plaintiff named in the Short

Form Complaint, placing said Plaintiff’s health and safety in jeopardy.

       130.    At the time of making such express warranties, Defendants knew or should have

known that Defendants’ C-QUR Mesh does not conform to the express warranties and Defendants’

acts were motivated by financial gain while the adverse consequences of Defendants’ conduct was

outrageous, fraudulent, oppressive, done with malice or gross negligence and evidenced reckless

indifference to Plaintiffs’ rights, health and safety so as to warrant the imposition of punitive

damages.

C-QUR

       131.    As a direct and proximate result of Defendants’ breaches of the aforementioned

express warranties, Plaintiffs have experienced significant mental and physical pain and suffering,

have sustained severe and permanent injuries requiring past and future medical treatment, and

resulting in disability, impairment, loss of enjoyment of life, loss of care, comfort, consortium, and




                                                 29
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 30 of 50




have incurred financial or economic loss, including, but not limited to, obligations for medical

expenses, lost income, and other damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

   COUNT VII: BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                      AND FITNESS OF PURPOSE

       132.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       133.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the Defendants’ C-QUR Mesh.

       134.    Defendants impliedly warranted that the Products were merchantable and were fit

for the ordinary purposes for which they were intended.

       135.    Defendants impliedly warranted that their Products were of merchantable quality,

safe and fit for the intended use of implantation in Plaintiffs and were properly and adequately

tested prior to being placed in the stream of commerce.

       136.    When the Products were implanted in the Plaintiffs, they were being used for the

ordinary purposes for which they were intended.

       137.    Defendants intended that their C-QUR Mesh be implanted for the purposes and in

the manner that Plaintiffs’ surgeons implanted the Products, in accordance with the instructions

for use and product specifications provided by Defendants.




                                                 30
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 31 of 50




        138.   Defendants were aware that consumers, such as the Plaintiffs, would be implanted

with C-QUR Mesh by their treating physicians in accordance with the instructions for use and

product specifications provided by Defendants.

        139.   The Plaintiff named in the Short Form Complaint was a foreseeable user of

Defendants’ C-QUR Mesh and was in privity with Defendants.

Defendants breached implied warranties with respect to the C-QUR Mesh, including the following

particulars:

               A. Defendants represented to Plaintiffs and their physicians and healthcare

                   providers through its labeling, advertising, marketing materials, detail persons,

                   seminar presentations, publications, notice letters, and regulatory submissions

                   that the Defendants’ C-QUR Mesh was of merchantable quality and safe when

                   used for its intended purpose meanwhile Defendants fraudulently withheld and

                   concealed information about the substantial risks of serious injury associated

                   with using C-QUR Mesh;

               B. Defendants represented to Plaintiffs and their physicians and healthcare

                   providers that the Defendants’ C-QUR Mesh was safe, as safe as and/or safer

                   than other alternative procedures and devices, meanwhile Defendants

                   fraudulently concealed information, which demonstrated that the C-QUR

                   Mesh was not safe, as safe as or safer than alternatives and other products

                   available on the market; and

               C. Defendants represented to Plaintiffs and their physicians and healthcare

                   providers that the Defendants’ C-QUR Mesh were more efficacious than other




                                                 31
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 32 of 50




                   alternative procedures and/or devices, meanwhile Defendants fraudulently

                   concealed information, regarding the true efficacy of C-QUR Mesh.

       140.    The Plaintiff named in the Short Form Complaint individually and/or by and

through her physician, relied upon Defendants’ implied warranties in consenting to have the

Product(s) implanted.

       141.    In reliance upon Defendants’ implied warranties, Plaintiffs’ implanting surgeons

used C-QUR Mesh to treat Plaintiffs in the foreseeable manner normally intended, recommended,

promoted, and marketed by Defendants and in accordance with the instructions for use and product

specification provided by Defendants.

       142.    Defendants breached their implied warranties to Plaintiffs because the Products

were not of merchantable quality, safe and fit for their intended use, as warranted, nor were they

adequately tested prior to being placed in the stream of commerce.

       143.    Defendants’ breach of their implied warranties resulted in the implantation of

unreasonably dangerous and defective product(s) in the body of the Plaintiff named in the Short

Form Complaint, placing said Plaintiff’s health and safety in jeopardy.

       144.    Defendants’ acts were motivated by financial gain while the adverse consequences

of the conduct were actually known by Defendants. Defendants’ conduct was outrageous,

fraudulent, oppressive, done with malice and with gross negligence, and evidenced reckless

disregard and indifference to Plaintiffs’ rights, health and safety, so as to warrant the imposition

of punitive damages.

       145.    As a direct and proximate result of Defendants’ breach of the aforementioned

implied warranties, Plaintiffs have experienced significant mental and physical pain and suffering,

have sustained severe and permanent injuries requiring past and future medical treatment, and




                                                32
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 33 of 50




resulting in disability, impairment, loss of enjoyment of life, loss of care, comfort, consortium, and

have incurred financial or economic loss, including, but not limited to, obligations for medical

expenses, lost income, and other damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.

                      COUNT VIII: FRAUDULENT CONCEALMENT

       146.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       147.    At all times relevant hereto, it was known or knowable to Defendants that their

Products caused large numbers of complications. Moreover, it was known or knowable to

Defendants that the surgical technique and training of implanting physicians was not the cause of

the adverse events associated with these devices. It was known or knowable to Defendants that

the safety and efficacy of its Products had not been proven with respect to, among other things,

the product, its components, its performance, and its method of insertion. It was known or

knowable to Defendants that the Products were not safe and effective. Defendants continued to

represent that its Products were safe and effective.

       148.    Despite what was known or knowable to Defendants about the lack of safety and

efficacy of its Products, Defendants failed to disclose this information to the Plaintiffs, to their

physicians, and to the public at large.

       149.    At all times relevant hereto, Defendants had the duty and obligation to disclose to

Plaintiffs and their physicians the true facts concerning the Products, that is, that said Products

were dangerous and defective, lacking efficacy for its purported use and lacking safety in normal


                                                 33
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 34 of 50




use, and how likely it was to cause serious consequences to users, including permanent and

debilitating injuries. Defendants concealed these material facts prior to the time that Plaintiffs

were implanted with Defendants’ Products.

       150.    Defendants were under a duty to Plaintiffs to disclose and warn of the defective

nature of the Products because:

               a.   Defendants were in a superior position to know the true quality, safety, and

                    efficacy of its Products;

               b.   Defendants knowingly made false claims about the safety and quality of its

                    Products in documents and marketing materials;

               c.   Defendants fraudulently and affirmatively concealed the defective nature of

                    the Products from the Plaintiffs.

       151.    The facts concealed and/or not disclosed by Defendants to Plaintiffs were material

facts that a reasonable person would have considered to be important in deciding whether or not

to purchase and/or use the Defendants’ Products.

       152.    At all times relevant hereto, Defendants and each of them, willfully, intentionally,

and maliciously concealed facts as set forth above from Plaintiffs and their physicians with the

intent to defraud, as alleged herein.

       153.    Defendants intentionally concealed and/or failed to disclose the true defective

nature of the Products so that Plaintiffs would request and purchase the Defendants’ Products, and

their healthcare providers would dispense, prescribe, and recommend the Defendants’ Products,

and Plaintiffs justifiably acted or relied upon the concealed and/or non-disclosed facts to their

detriment.




                                                34
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 35 of 50




        154.   At all times relevant hereto, neither Plaintiffs nor their physicians were aware of

the facts set forth above, and had they been aware of said facts, they would not have acted as they

did, that is, would not reasonably relied upon said representations of safety and efficacy and

utilized Defendants’ Products in their treatment. Defendants’ failure to disclose this information

was a substantial factor in Plaintiffs’ physicians selecting Defendants’ Products. The failure to

disclose also resulted in the provision of incorrect and incomplete information to Plaintiffs, as

patients.

        155.   As a direct and proximate result of this conduct, Plaintiffs were injured.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally, and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, an such further relief as the Court

deems equitable and just.

                            COUNT IX: CONSTRUCTIVE FRAUD

        156.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

        157.   Defendants are in a unique position of knowledge concerning the quality, safety,

and efficacy of the Defendants’ Products; knowledge that is not possessed by Plaintiffs or their

physicians. Defendants thereby hold a position of superiority over Plaintiffs and their physicians.

        158.   Despite their unique and superior knowledge regarding the defective nature of the

Products, Defendants continue to suppress, conceal, omit, and/or misrepresent information to

Plaintiffs, the medical community, and the public concerning the severity and frequency of risks

and dangerous inherent in the intended use of its Products, as compared to other products and

forms of treatment.




                                                35
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 36 of 50




       159.    Defendants have concealed and suppressed material information that would reveal

that the Products had a higher risk of adverse effects, in addition to, and exceeding those associated

with alternative procedures and available devices. Instead, Defendants have misrepresented the

safety and efficacy of the Products.

       160.    Upon information and belief, Defendants’ misrepresentation are designed to induce

physicians to prescribe, dispense, recommend, and/or purchase the Defendants’ Products.

Plaintiffs and the medical community have relied upon Defendants’ misrepresentations.

       161.    Defendants took unconscionable advantage of their dominant position of

knowledge with regard to Plaintiffs and their healthcare providers, and engaged in constructive

fraud in their relationship with Plaintiffs and their medical providers. Plaintiffs reasonably relied

on Defendants’ representations.

       162.    As a proximate cause of the Defendants’ conduct, Plaintiffs have been injured and

sustained severe and permanent pain, suffering, disability, impairment, loss of enjoyment of life,

loss of care, comfort, and consortium, economic damages, and death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally, and in the alternative, request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such other relief as the Court

deems equitable and just.

 COUNT X: DISCOVERY RULE, TOLLING, AND FRAUDULENT CONCEALMENT

       163.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       164.    Plaintiffs assert all applicable state statutory and common law rights and theories

related to the tolling or extension of any applicable statute of limitations, including equitable

tolling, class action tolling, delayed discovery, discovery rule, and fraudulent concealment.


                                                 36
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 37 of 50




       165.    Plaintiffs plead that the discovery rule should be applied to toll the running of the

statute until Plaintiffs knew, or through the exercise of reasonable care and diligence should have

known, of facts indicated that Plaintiffs had been injured, the cause of the injury, and the tortious

nature of the wrongdoing that caused the injury.

       166.    Despite diligent investigation by Plaintiffs into the cause of their injuries, including

consultations with Plaintiffs’ medical providers, the nature of Plaintiffs’ injuries and damages, and

their relationship to the Products was not discovered, and through reasonable care and diligence

could not have been discovered until a date within the applicable statute of limitations for filing

Plaintiffs’ claims. Therefore, under appropriate application of the discovery rule, Plaintiffs’ suits

were filed well within the applicable statutory limitations period.

       167.    The running of the statute of limitations in this cause of action is tolled due to

equitable tolling. Defendants are estopped from asserting a statute of limitations defense due to

Defendants’ fraudulent concealment, through misrepresentations and omissions, from Plaintiffs

and Plaintiffs’ physicians of the true risks associated with the Products. As a result of Defendants’

fraudulent concealment, Plaintiffs and Plaintiffs’ physicians were unaware, and could not have

known or have learned through reasonable diligence that Plaintiffs had been exposed to the risks

alleged herein and that those risks were the direct and proximate result of the wrongful acts and

omissions of the Defendants.

                    COUNT XI: NEGLIGENT MISREPRESENTATION

       168.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       169.    Defendants had a duty to accurately and truthfully represent to the medical and

healthcare community, Plaintiffs, and the public, that its Products had not been adequately tested




                                                 37
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 38 of 50




and found to be a safe and effective treatment. The representations made by Defendants were, in

fact, false.

        170.   Defendants failed to exercise ordinary care in the representations concerning the

Products while they were involved in their manufacture, sale, testing, quality assurance, quality

control, and distribution in interstate commerce, because Defendants negligently misrepresented

the Products’ high risk of unreasonable and dangerous adverse side effects.

        171.   Defendants breached their duty in representing that the Defendants’ Products have

no serious side effects different from older generations of similar products and/or procedures to

Plaintiffs, Plaintiffs’ physicians, and the medical community.

        172.   As a foreseeable, direct, and proximate result of the negligent misrepresentation of

Defendants, as set forth herein, Defendants knew, and had reason to know, that the Products had

been insufficiently tested, or had not been tested at all, and that they lacked adequate and accurate

warnings, and that they created a high risk—and/or higher than acceptable risk, and/or higher than

reported and represented risk—of adverse side effects, including, but not limited to, pain, graft

rejection, graft migration, organ damage, complex seroma, fistula, sinus tract formation, delayed

wound closure, infection, sepsis, and death.

        173.   As a direct and proximate result of the Defendants’ conduct, Plaintiffs have been

injured and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.




                                                 38
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 39 of 50




         COUNT XII: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        174.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

        175.      Defendants carelessly and negligently manufactured, designed, developed, tested,

labeled, marketed, and sold the Products to Plaintiffs, carelessly and negligently concealing the

harmful effects of the Products from Plaintiffs, and carelessly and negligently misrepresented the

quality, safety and efficacy of the Products.

        176.      Defendants carelessly and negligently concealed the harmful effects of the Products

from Plaintiff individually and/or Plaintiff’s physician on multiple occasions and continue to do

so to this day.

        177.      As a result of Defendants carelessly and negligently concealing the harmful effects

of the Product, Plaintiffs’ symptoms and injuries not taken seriously and/or were not adequately

treated on multiple occasions.

        178.      Plaintiffs suffered severe emotional distress due to their injuries and symptoms not

being taken seriously and/or not being adequately treated.

        179.      Plaintiffs were directly impacted by Defendants’ carelessness and negligence, in

that Plaintiffs have sustained and will continue to sustain emotional distress, severe physical

injuries and/or death, economic losses, and other damages as a direct result of being implanted

with the Products sold and distributed by Defendants.

        180.      As a direct and proximate result of Defendants’ conduct, Plaintiffs have been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment, loss of care, comfort, and consortium, economic damages, and death.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them

individually, jointly, and severally and in the alternative, and request compensatory damages,


                                                   39
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 40 of 50




punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

           COUNT XIII: VIOLATION OF CONSUMER PROTECTION LAWS

       181.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

       182.    Plaintiffs, by and through their treating physicians, were implanted with

Defendants’ C-QUR Mesh primarily for the personal use and purpose of treating their physical

medical conditions and thereby suffered ascertainable losses as a result of Defendants’ actions in

violation of the consumer protection laws.

       183.    Defendants engaged in wrongful conduct while at the same time obtaining, under

false pretenses, moneys from Plaintiffs for the Products that would not have been paid had

Defendants not engaged in unfair and deceptive conduct.

       184.    Defendants engaged in unfair methods of competition and/or deceptive acts or

practices that were prescribed by law, including the following:

               A. Representing that goods or services have characteristics, ingredients, uses,

                    benefits or qualities that they do not have.

               B. Advertising goods or services with the intent not to sell them as advertised;

                    and,

               C. Engaging in fraudulent or deceptive conduct that creates a likelihood of

                    confusion or misunderstanding.

       185.    Plaintiffs were injured by the cumulative and indivisible nature of Defendants’

conduct. The cumulative effect of Defendants’ conduct directed at patients, physicians and

consumers was to create demand for and sell the Defendants’ Products.              Each aspect of

Defendants’ conduct combined to artificially create sales of Defendants’ Products.


                                                 40
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 41 of 50




        186.    Defendants have a statutory duty to refrain from unfair or deceptive acts or trade

practices in the design, labeling, development, manufacture, marketing, promotion, and sale of

surgical mesh products.

        187.    Had Defendants not engaged in the deceptive conduct described herein, Plaintiffs

would not have purchased and/or otherwise been implanted with Defendants Products, and would

not have suffered permanent physical injury as described herein and incurred related medical costs

and injuries.

        188.    Defendants’ deceptive, unconscionable and/or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiffs, constituted unfair

and deceptive acts and trade practices in violation of state and federal consumer protection statutes.

        189.    Defendants’ actions, as complained of herein, constitute unfair competition or

unfair, unconscionable, deceptive or fraudulent acts, or trade practices in violation of federal and

state consumer protection statues.

        190.    Defendants have engaged in unfair competition or unfair or deceptive acts or trade

practices or have made false representations in violation of the statutory provisions of the

Plaintiffs’ respective states.

        191.    Under the applicable statutes to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising, Defendants are

the suppliers, manufacturers, advertisers, and sellers, who are subject to liability under such

legislation for unfair, deceptive, fraudulent and unconscionable consumer sales practices.

        192.    Defendants violated the statutes enacted in these States to protect consumers against

unfair, deceptive, fraudulent and unconscionable trade and business practices and false advertising,

by knowingly and falsely representing that the Defendants’ Products were fit to be used for its




                                                 41
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 42 of 50




intended purpose, while, in fact, the Products were defective and dangerous, and by other acts

alleged herein. These representations were made in marketing and promotional materials.

       193.    The actions and omissions of Defendants alleged herein are uncured or incurable

deceptive acts under the statutes enacted in states to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising.

       194.    Defendants had actual knowledge of the defective and dangerous condition of

Defendants’ Products and failed to take any action to cure such defective and dangerous conditions

to the detriment of Plaintiffs and other consumers.

       195.    Plaintiffs and the medical community relied upon Defendants’ misrepresentations

and omissions in determining whether to use Defendants’ Products.

       196.    Defendants’ deceptive, unconscionable or fraudulent representations and material

omissions to patients, physicians and consumers, constituted unfair and deceptive acts and

practices.

       197.    By reason of the unlawful acts engaged in by Defendants, and as a direct and

proximate result thereof, Plaintiffs have suffered ascertainable losses and damages.

       198.    As a direct and proximate result of Defendants’ violations of the consumer

protection laws, Plaintiffs have sustained economic losses and other damages, and is entitled to

statutory and compensatory damages in an amount to be proven at trial.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request restitution and disgorgement of

profits, together with interest, costs of suit, attorneys’ fees, and such further relief as the Court

deems equitable and just.




                                                 42
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 43 of 50




                              COUNT XIV: GROSS NEGLIGENCE

        199.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

        200.     The wrongs done by Defendants were aggravated by the kind of malice, fraud, and

grossly negligent disregard for the rights of others, the public, and Plaintiffs such that Plaintiffs

will seek, at the appropriate time under governing law, the imposition of exemplary damages, in

that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiffs; or,

when viewed objectively from Defendants’ standpoint at the time of the conduct, involved an

extreme degree of risk, considering the probability and magnitude of the potential harm to others,

and Defendants were actually and subjectively aware of the risk involved, but nevertheless

proceeded with conscious indifference to the rights, safety, welfare of others, or with reckless

disregard as to its truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiffs.

        201.     Plaintiffs relied on the representation and suffered injuries as a proximate result of

this reliance.

        202.     Plaintiffs therefore will seek to assert claims for exemplary damages, at the

appropriate time, under governing law in an amount within the jurisdictional limits of the Court.

        203.     Plaintiffs further allege that the acts and omissions of Defendants, whether taken

singularly or in combination with others, constitute gross negligence that proximately caused

injuries to Plaintiffs. In that regard, Plaintiffs will seek exemplary damages in an amount that

would punish Defendants for their conduct and which would deter other manufacturers from

engaged in such misconduct in the future.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, together


                                                  43
        Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 44 of 50




with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems equitable and

just.

                             COUNT XV: UNJUST ENRICHMENT

        204.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 74 of this

Master Complaint as if each were set forth fully and completely herein.

        205.   Defendants are, and at all times relevant were, manufacturers, sellers, and/or

suppliers of the Products.

        206.   Plaintiffs paid for Defendants’ Products for the purpose of medical treatment.

        207.   Defendants have accepted payment by Plaintiffs and others on Plaintiffs’ behalf for

the purchase of Defendants’ Products.

        208.   Plaintiffs have not received the safe and effective medical devices for which they

paid.

        209.   It would be inequitable for Defendants to keep this money since Plaintiffs did not

in fact receive a safe and effective medical device, as represented by Defendants.

        WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and requests compensatory damages, together

with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems equitable and

just.

                             COUNT XVI: LOSS OF CONSORTIUM

        210.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 214 of this

Master Complaint as if each were set forth fully and completely herein.

        211.   As a direct and proximate result of the above-described injuries sustained by the

Plaintiff named in the Short Form Complaint, where applicable, his/her spouse named in the Short




                                                  44
          Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 45 of 50




Form Complaint has suffered a loss of spousal consortium, companionship, society, affection,

services, and support.

          WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as this Court

deems equitable and just.

      COUNT XVII: PUNITIVE OR ENHANCED COMPENSATORY DAMAGES

          212.   Plaintiffs re-allege and incorporate by reference every paragraph of this Master

Complaint as if each were set forth fully and completely herein.

          213.   Defendants sold their Products to the healthcare providers of the Plaintiff named in

the Short Form Complaint, and other healthcare providers throughout the United States without

doing adequate testing to ensure that the Products were reasonably safe and effective for

permanent, human implantation. Defendants continued to manufacture and sell C-QUR Mesh

after obtaining knowledge and information that the product was defective and unreasonably

unsafe.

          214.   Even though Defendants have other hernia mesh devices that do not present the

same risks as the C-QUR Mesh, Defendants developed, designed, and sold C-QUR Mesh, and

continue to do so, because the C-QUR Mesh has a significantly higher profit margin than other

hernia repair products. Defendants were aware of the probable consequences of implantation of

the dangerous and defective C-QUR Mesh, including the risk of failure and serious injury, such as

suffered by Plaintiffs.

          215.   At all times relevant hereto, Defendants knew or should have known that C-QUR

Mesh was inherently more dangerous with respect to the risks of foreign body response, allergic

reactions, rejection, infection, failure, erosion, pain and suffering, organ perforation, dense


                                                  45
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 46 of 50




adhesions, loss of life’s enjoyment, remedial surgeries and treatments in an effort to cure the

conditions proximately related to the use of the product, as well as other severe and personal

injuries which are permanent and lasting in nature.

       216.    Defendants willfully and recklessly failed to avoid those consequences and, in

doing so, Defendants acted intentionally, maliciously, and recklessly without regard to the safety

of those persons who might foreseeably be harmed by the C-QUR product, including the Plaintiff

named in the Short Form Complaint.

       217.    At all times material hereto, Defendants attempted to misrepresent and did

intentionally and knowingly misrepresent facts concerning the safety of their C-QUR Mesh

products.

       218.    Defendants’      misrepresentation    included   knowingly   withholding   material

information from the medical community and the public, including Plaintiffs, concerning the

safety and efficacy of the C-QUR Mesh, which deprived Plaintiffs and their implanting physicians

of vitally necessary information with which to make a fully informed decision about whether to

use C-QUR mesh.

       219.    At all times material hereto, Defendants knew and recklessly and/or intentionally

disregarded the fact that the Defendants’ C-QUR Mesh can cause debilitating and potentially life-

threatening side effects with greater frequency than safer alternative methods, products,

procedures, and/or treatment.

       220.    At all times material hereto, Defendants knew and recklessly and/or intentionally

disregarded the fact that C-QUR Mesh can cause debilitating and potentially life threatening side

effects with greater frequency than safer alternative products and/or methods of treatment and




                                                46
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 47 of 50




recklessly failed to advise the medical community and the general public, including Plaintiffs, of

the same.

       221.    At all times material hereto, Defendants intentionally misstated and misrepresented

data and continue to misrepresent data so as to minimize the perceived risk of injuries and the rate

of complication caused by and associated with C-QUR Mesh.

       222.    Notwithstanding the foregoing and the growing body of knowledge and

information regarding the true defective nature of C-QUR Mesh with its increased risk of side

effects and serious complications, Defendants continue to aggressively market C-QUR Mesh to

the medical community and to consumers without disclosing the true risk of such complications

and side effects.

       223.    At the time the Plaintiff named in the Short Form Complaint was implanted with

C-QUR Mesh and since that time, Defendants knew that C-QUR Mesh was defective and

unreasonably dangerous but continued to manufacture, produce, assemble, market, distribute, and

sell C-QUR Mesh so as to maximize sales and profits at the expense of the health and safety of the

public in a conscious, reckless and/or intentional disregard of the likely and foreseeable harm

caused by C-QUR Mesh to members of the public including Plaintiffs.

       224.    At all times material, Defendants have concealed and/or failed to disclose to the

public the serious risks and the potential complications associated with C-QUR Mesh in order to

ensure continued and increased sales and profits to the detriment of the public, including Plaintiffs.

       225.    Defendants’ conduct, acts and omissions, as described herein, are of such character

and nature so as to entitle Plaintiffs to an award of punitive damages in accordance with applicable

statutory and common law. Defendants’ conduct shows willful misconduct, malice, fraud,




                                                 47
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 48 of 50




wantonness, oppression, or that entire want of care which raises the presumption of conscious

indifference to consequences, thereby justifying an award of punitive damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

individually, jointly, severally and in the alternative, and request compensatory damages, punitive

damages or enhanced compensatory damages, together with interest, costs of suit, attorneys’ fees,

and such further relief as the Court deems equitable and just.

                                    PRAYER FOR RELIEF

       Plaintiffs demand judgment against Defendants, and each of them, individually, jointly and

severally and prays for the following relief in accordance with applicable law and equity:

       i.      Compensatory damages to Plaintiffs for past, present, and future damages,

               including, but not limited to, pain and suffering for severe and permanent personal

               injuries sustained by Plaintiffs, permanent impairment, mental pain and suffering,

               loss of enjoyment of life, past and future health and medical care costs, and

               economic damages including past and future lost earnings and/or earning capacity,

               together with interest and costs as provided by law;

       ii.     Restitution and disgorgement of profits;

       iii.    Punitive or enhanced compensatory damages;

       iv.     Reasonable attorneys’ fees as provided by law;

       v.      The costs of these proceedings, including past a future cost of the suit incurred

               herein;

       vi.     All ascertainable economic damages;

       vii.    Survival damages (if applicable);

       viii.   Wrongful death damages (if applicable);

       ix.     Prejudgment interest on all damages as is allowed by law; and


                                                48
Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 49 of 50
       Case 1:16-md-02753-LM Document 1172 Filed 12/27/19 Page 50 of 50




                                CERTIFICATE OF SERVICE

        I, David L. Selby, II, hereby certify that a copy of the foregoing was electronically filed.
Those attorneys who are registered with the Electronic Filing System may access these filings
through the Court’s System, and notice of these filings will be sent to these parties by operation
of the Court’s Electronic Filing System.

Dated: December 27, 2019                      /s/ David L. Selby, II
                                              David L. Selby, II
                                              (AL Bar No. ASB-6994-Y62D)
                                              Bailey & Glasser, LLP
                                              3000 Riverchase Galleria, Suite 905
                                              Birmingham, AL 35244
                                              Tel: 205-988-9253
                                              Fax: 205-733-4896
                                              dselby@baileyglasser.com




                                                50
